DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Claims 1, 3-7 and 10 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Step 1 of the USPTO subject matter eligibility analysis asks whether the claim is directed to one of the four patent-eligible subject matter categories: process, machine, manufacture, or composition of matter. MPEP 2106(I)
Claims 1, 3-7 and 10 are nominally directed to subject matter within one of the statutory categories.  
Step 2A
Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s "framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts." MPEP 2106.04(II) Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two how a judicially recognized exception is applied in a real world product or a process, and not merely to the result achieved by the invention. (Italics added) See MPEP 2106(II)(A)
Prong 1
In Prong one the Examiner determines whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. (MPEP 2106(II)(A)(1)) To determine whether a claim recites an abstract idea the Examiner: (1) identified specific limitation(s) in the claim which the Examiner believes recites an abstract idea, and (2) determined whether the identified limitations(s) fall within at least one of the groupings of abstract ideas enumerated in MPEP 2106.04(a).  
The enumerated groupings of abstract ideas are defined as: 1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I); 2) Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) (see MPEP § 2106.04(a)(2), subsection II); and 3) Mental processes – concepts performed in the human mind (including an observation, evaluation, judgment, opinion)
Bilski, "[h]edging is a fundamental economic practice long prevalent in our system of commerce and taught in any introductory finance class." And, the Supreme Court has explained in Alice, “Like the risk hedging in Bilski, the concept of intermediated settlement is "'a fundamental economic practice long prevalent in our system of commerce."'
Applicant’s claim 1 instructs to mitigate the risk to the third party by a fundamental accounting practice of ‘marking to market’ whereby the derivatives (options) are marked (priced) to a market index (volatility index) and regularly reported to the third party (clearinghouse).  Like the fundamental economic concept of hedging in Bilski, the concept of ‘marking to market’ is a fundamental accounting practice taught in every first year accounting course.  The claims also contain elements directed to mathematical calculations. This subject matter is abstract as falling within grouping 1 (mathematical concepts).   
The chart below identifies the claim elements believed to set forth or recite an abstract idea and shows how each element sets forth or describes the abstract idea(s).   
Claim 1
A system [that enables a user to define] (See Prong 2 for computer component elements)
A market for derivatives (options) issued in a sequence or series (option products) and a volatility index (market condition) to which the options/derivatives can be marked (priced or valued). 
-an options product upon which an implied volatility index is to be based  

-an option-box type defining the number of puts and calls nearest to a strike price of the options product for use in calculating an index value
Establishing some of the variables as inputs to well-known statistical regression techniques to determine volatility (implied volatility)
volatility index calculator [to receive] an input comprising the defined options product and the selected number of puts and calls nearest to the strike price of the options product defined by the selected option-box type for use in generating the implied volatility index associated with the options product 
select, based on the number of puts and calls, multiple puts and calls nearest to the strike price from a data repository
receive an implied volatility value corresponding to each of the selected number of puts and calls nearest to the strike price defined by the option-box type from the data repository
Perform (unspecified) mathematical calculations on the inputs to produce the index
calculate an index value based on the received implied volatility values corresponding to each of the number of selected puts and calls nearest to the strike price and as an average of the received implied volatility values corresponding to each of the selected puts and calls nearest to the strike price;
Repeat the calculations so that the index tracks market conditions
periodically amend the selected puts and calls nearest to the strike price for which implied volatility values are received based on fluctuations of the strike price
Mark (price or value) the options to the index (market)
calculate a settlement price based on the index values
Display the results of the calculation and marking--price and the index 
display the index value and the settlement price via the user interface screen
Report the calculated price to the market   
Submit via a communication network, the settlement price to the clearinghouse computing system, for use in ex-pit clearing.
Claim 3

Mathematical calculation
calculate the index value as a weighted average of the received implied volatility values corresponding to each of the number of puts and calls near the strike price
Claim 4

Mathematical calculation performed using mathematical relationships  
calculate the implied volatility value for each of the number of puts and calls based on one or more pricing models.
Claim 5

Mathematical calculation performed using mathematical relationships  
calculate the implied volatility based on at least one of a Black-Scholes model and a Binomial model.
Claim 6

Mathematical calculation performed using mathematical relationships  
calculate the implied volatility based on a pricing model associated with European options.
Claim 7

Mathematical calculation performed using mathematical relationships  
calculate the implied volatility based on a pricing model associated with American options


 Thus it can be seen, these claim elements set forth or describe risk mitigation, i.e., hedging risk or risk of hedging (risk to markets posed by large portfolios containing options contracts, i.e., hedging instruments that mitigate risk in the portfolios) as well as intermediated settlement (i.e., a clearinghouse, i.e., third party intermediary) that facilitates the exchange of contractual obligations (i.e., hedging contracts/derivatives) between parties and maintains stability in the market.  
Further, the claim elements set forth or describe mathematical relationships and calculations. The Supreme Court has affirmatively characterized mathematical relationships and formulas as abstract ideas. See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 218, 110 USPQ2d 1976, 1981 (describing Flook as holding "that a mathematical formula for computing ‘alarm limits’ in a catalytic conversion process was also a patent-ineligible abstract idea."); Bilski v. Kappos, 561 U.S. 593, 611-12, 95 USPQ2d 1001, 1010 (noting that the claimed "concept of hedging, described in claim 1 and reduced to a mathematical formula in claim 4, is an unpatentable abstract idea,"). 
The examiner has pointed to the specific claim element(s) that recites (i.e., sets forth or describes) the judicial exception. The examiner has explained what subject matter each of those elements sets forth or describes, and has shown how that subject matter aligns with an abstract idea in one or more of the enumerated groupings of abstract ideas.  Thus the examiner has explained how the described subject matter aligns with at least one judicial exception.  That concludes Step 2A, Prong One of the analysis as per MPEP 2106.07(a)(I).
 Prong 2
Prong Two asks whether the claim recites additional elements that integrate the abstract idea into a practical application. (MPEP 2106.04(d)) The Examiner evaluates integration into a practical application by: (1) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s)(abstract idea); and (2) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application, using one or more of the considerations introduced in MPEP 2106.04(d)(I) ‘RELEVANT CONSIDERATIONS FOR EVALUATING WHETHER ADDITIONAL ELEMENTS INTEGRATE A JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION’ and evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application. It is important to note, the judicial exception alone cannot provide the integration or improvement.
In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. MPEP 2106.04(d)(I) citing Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016). “To be a patent-eligible improvement to computer functionality, we have required the claims to be directed to an improvement in the functionality of the computer or network platform itself.” Customedia Techs., LLC v. Dish Network Corp. 
In Applicant’s case the Examiner identified the following additional elements:  
a processor and a non-transitory memory device communicatively coupled to the processor; a user interface device and a data repository.  A review of the specification shows the invention would not require anything beyond the capabilities of a general purpose computer. The computer in the claims is relied upon for its most basic functions, i.e., enabling a user to enter data, retrieving data from the data repository, performing mathematical operations on the data and providing and displaying results. (See specification par. 39, 40).  
 The specification does not explain how the computer is programmed for the user interaction.  For example the specification doesn’t assert any invention in any new or improved graphical object manipulation techniques or new or improved programming techniques or tools.  The specification, like the claims, simply demands production of a desired result (a capability) by off the shelf user interface components such as keyboards, mice, display device, etc. without any limitation on how to produce that result. (See specification par. 41) This is itself, an abstract idea.  Patent ineligible subject matter cannot by itself lend patentability to an otherwise ineligible claim. (See, e.g., Interval Licensing LLC v. AOL, Inc. (Fed. Cir. July 2018) (e.g., non-interfering display of two information sets)).   
The specification is not focused on any improvement to computers or other technology but is instead focused on improvements to the risk position of a third party intermediary (par. 28 e.g., ‘determine mark to market’ amounts, determine values for performance bonds associated with trading in products based on currency pairs) and further on improvements to a speculator’s ability to perform hedging using derivative options on a volatility index underlier (par. 02, 14) and further on improvements to a speculator’s ability to profit from large fluctuations in price volatility in derivatives markets using derivative options on an implied volatility index (underlier). (See specification par. 02)  These improvements are described primarily in terms of results to be achieved by a human performing the kind of steps a human would go through in their mind, i.e., identify particular information, select particular information, receive particular information, choose particular information, etc.  See, e.g., Applicant’s Figure 3 and specification par. 0057. 
The specification provides the off-the-shelf general purpose computer (specification par. 26) to be used as a tool by operators of a financial exchange (specification, par. 25), speculators or others to gather inputs to establish the variables to be used in performing calculations and to produce the demanded results as an output.  The inputs are described in terms of particular informational content gathered from an off-the-shelf database storing the particular informational content in the absence of anything that maps or indexes (functionally relates) any informational content (or data symbols/indicia) to any substrate. (Specification, par. 27) 
To these explanations are appended demands for the general purpose computer to produce demanded results, e.g., par. 58, “At 355, the volatility index calculator 215 may be configured to determine whether or not to apply weightings to the implied volatilities when determining the index value. If, at 355, no weightings are to be applied, then the implied volatility index may be calculated as an average of the implied volatilities associated with the puts and calls near the strike price as defined by the option box type. If, at 355, weightings are to be applied, the volatility index calculator 215 may receive weightings from the weighting generator 213. The weightings generator 213 may be configured to determine a weighting to be applied to each of the implied volatilities associated with the puts and calls near the strike price.”

    PNG
    media_image1.png
    692
    589
    media_image1.png
    Greyscale

There is no explanation to show how the computer is programmed to produce the results, i.e., how to perform the function of determining ‘whether or not to apply weightings’, or to show how the computer is programmed to determine  ‘a weighting to be applied to each of the implied volatilities associated with the puts and calls near the strike price.’   
The specification does not assert an invention in any new or improved computer or network hardware, circuits, circuit monitoring devices, processor or controller structures, transmitters, receivers, peripheral devices, computer architectures, electronic devices or any other assertedly new hardware components or parts thereof.   The Specification does not assert any invention consisting in new computer software, firmware or other computer program components, or in new computer hardware, electronic devices or other new hardware components.  The written description is devoid of modifications (improvements) to be made to any known computer hardware, processor hardware, server hardware, hardware components, transmitters, receivers, peripheral devices, computer architectures, electronic devices or any other assertedly new hardware components.  
On those facts the examiner concludes the invention provides nothing that improves the functioning of computers or any other technology.
None of the additional elements, whether considered individually or in the claimed combinations amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. (“Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art").” 2106.05(f)
	Further, these elements recite only the idea of a solution or outcome i.e., the claims fails to recite details of how the outcome is produced. By way of example, in Intellectual Ventures I v. Capital One Fin. Corp., 850 F.3d 1332, 121 USPQ2d 1940 (Fed. Cir. 2017), the steps in the claims described "the creation of a dynamic document based upon ‘management record types’ and ‘primary record types.’" 850 F.3d at 1339-40; 121 USPQ2d at 1945-46. The claims were found to be directed to the abstract idea of "collecting, displaying, and manipulating data." 850 F.3d at 1340; 121 USPQ2d at 1946. In addition to the abstract idea, the claims also recited the additional element of modifying the underlying XML document in response to modifications made in the dynamic document. 850 F.3d at 1342; 121 USPQ2d at 1947-48. Although the claims purported to modify the underlying XML document in response to modifications made in the dynamic document, nothing in the claims indicated what specific steps were undertaken other than merely using the abstract idea in the context of XML documents. The court thus held the claims ineligible, because the additional limitations provided only a result-oriented solution and lacked details as to how the computer performed the modifications, which was equivalent to the words "apply it". 850 F.3d at 1341-42; 121 USPQ2d at 1947-48 (citing Electric Power Group., 830 F.3d at 1356, 1356, USPQ2d at 1743-44 (cautioning against claims "so result focused, so functional, as to effectively cover any solution to an identified problem")).
Further, the ‘user interface screens’ are directed to accessing information through an interface to retrieve information.  The Federal Circuit has held this kind of activity does not confer patent eligibility on otherwise ineligible claims. (“[Accessing] user-specified information through an interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information” Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017);
Further these additional elements merely invoke computers or other machinery in its ordinary capacity to perform economic or other tasks such as receiving, storing and transmitting data, and simply add a general purpose computer component after the fact to the fundamental economic practices. (“Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept. Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015)) 
These elements add nothing more than insignificant “extra solution activity” such as data gathering to establish the inputs to well-known statistical techniques (see par. 45, 46). (“Another consideration when determining whether a claim integrates the judicial exception into a practical application in Step 2A Prong Two or recites significantly more in Step 2B is whether the additional elements add more than insignificant extra-solution activity to the judicial exception. The term "extra-solution activity" can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent.”)  MPEP 2106.05 (g)
The Examiner considered the additional elements individually and in combination in the claim as a whole.  The claims do not contain any additional elements which, taken alone or in combination as recited in the claims, would add significantly more to the abstract subject matter to impart patent-eligibility to the claims. 
 Step 2B
After determining that the claim is directed to a judicial exception, Step 2B inquires what else there is in the claims. See MPEP 2106.05 (I) citing Alice Corp., 573 U.S. at 21-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 78, 101 USPQ2d at 1968 (after determining that a claim is directed to a judicial exception, "we then ask, ‘[w]hat else is there in the claims before us?")  This is characterized as a search for evidence of invention conception or ‘inventive concept.’  Evaluating additional elements to determine what else there is in the claim requires considering the elements both individually and in combination to ensure that they amount to significantly more than the abstract idea itself. (MPEP 2106.05(I))  This step inquires whether an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. MPEP 2106.05(I), citing Alice Corp., 573 U.S. at 27-18, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
Applicant’s claims purport to improve the abstract ideas of intermediated settlement and hedging by adding a fundamental accounting practice of ‘marking to market’ which is nothing more than another abstract idea.  A claim that merely improves an abstract idea adds nothing that amounts to anything more than an abstract idea.  An improved abstract idea is still an abstract idea.  An abstract idea alone cannot furnish the inventive concept. A claim for a new and improved abstract idea is still nothing more than an abstract idea.  Adding one abstract idea to another abstract idea does not render the claim non-abstract. See MPEP 2106.05(I).  
Applicant’s dependent claims add elements that encompass mathematical concepts. Specifically, these are the same kind of ‘statistical techniques to establish inputs to the equation’ the Court in Bilski found did not save claims directed to the abstract idea of hedging. These elements merely describe or set forth a commonplace mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
 
The Examiner considered the additional elements individually and in combination in the claim as a whole in Step 2A Prong 2. (“Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information.” Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1355 (Fed. Cir. 2016). Similar to cases the CAFC has considered and found to fail under Alice, nothing in Applicant’s claims “requires anything other than conventional computer and network components operating according to their ordinary functions.” Two-Way Media Ltd. v. Comcast Cable Comm’ns, LLC, 874 F.3d 1329, 1339 (Fed Cir. 2017); see also SAP, 898 F.3d at 1170; Affinity Labs, 838 F.3d at 1271. )
The claims do not contain any additional elements which, taken alone or in combination as recited in the claims, would add significantly more to the abstract idea of performing a fundamental accounting practice to mitigate the risk of practicing the fundamental economic practice of using a third party intermediary to mitigate the risk of default on a payment obligation incurred by a party practicing the fundamental economic practice of hedging. The claims do not provide any non-conventional or non-generic arrangement of elements, and the additional elements individually or in combination do not provide improvements to the functioning of a computer or to any other technology or technical field. (MPEP 2106.02(d)(1)). 
Prima Facie Case
On the facts and rationale above the examiner believes a prima facie case is made for rejection of the claims under 35 USC 101.   When the claims are interpreted using the standard applied by patent examiners ( broadest reasonable interpretation), and evaluated in the manner required of patent examiners (Alice/Mayo two part test as set forth in the MPEP), and considering every claim presented in the application-the examiner finds for every claim: (1)  the claim is “directed to” a patent-ineligible concept, such as an abstract idea, and (2) the additional elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application”. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1 is rejected under 35 U.S.C. 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The claim language contains so many syntax errors (terms lacking antecedent basis) the metes and bounds of the subject matter regarded as the invention is obfuscated if not completely obscured.  Specifically, claim 1 contains the following elements.  The terms lacking antecedent basis are in italics.  The proper antecedent is in bold wherever possible.
a user interface device (Glinberg, par. 1046 LCD display, Microsoft Windows XP)  providing at least one user interface screen for enabling a user to define an options product upon which an implied volatility index is to be based and provides a second user interface screen for enabling the user to select an option-box type defining the number of puts and calls (there is no antecedent for ‘the number of puts and calls’) nearest to a strike price of the options product for use in calculating an index value (The user is enabled to define ‘an options product’. ‘The options product’ in the claim does not exist until the user defines it—and thus ‘the options product’ recited in claim could not have a strike price)  
receive, from the user interface device, an input comprising a selection of the user via the user interface (the proper antecedent appears to be ‘the user interface device’)  
the selection comprising the defined options product (As noted above there is no antecedent for ‘the defined options product’---there is no antecedent for ‘the selection comprising the defined options product.  Instead, the selection comprises the selected option-box type)
and the selected number of puts and calls nearest to the strike price (As noted above, that which is selected is ‘the option-box type’. Thus - ‘the selection comprises the selected option-box type’)
[price] of the options product defined by the selected option-box type (The interface enables a user to define an options product.  There is no antecedent for ‘the options product defined by [selected option-box type’]) for use in generating the implied volatility index associated with the options product (the options product is an options product upon which an implied volatility index is to be based.  There is no antecedent for ‘the implied volatility index associated with the options product’) 
automatically select, based on the number of puts and calls selected based on the selected option-box type (Again, note the claim calls for the user to select the option-box type. There is no antecedent for ‘the number of puts and calls selected based on...’)  
‘receive an implied volatility value corresponding to each of the selected number of puts and calls (Note the claim calls for the user to select an option-box type.  There is no antecedent for ‘the selected number of puts and calls’) from the data repository of the financial exchange monitoring computing systems
calculate an index value based on the received implied volatility values corresponding to each of the selected puts and calls (Note the claim calls for the user to select an option-box type.  There is no antecedent for ‘the selected puts and calls’) nearest to the strike price and as an average of the received implied volatility values corresponding to each of the selected puts and calls nearest to the strike price (There is no antecedent for ‘the selected puts and calls’)
periodically amend the selected puts and calls (Note the claim calls for the user to select an option-box type.  There is no antecedent for ‘the selected puts and calls’) nearest to the strike price for which implied volatility values are received based on fluctuations of the strike price;  (There is antecedent basis for ‘the strike price’.  However, there is no antecedent basis for ‘the selected puts and calls... for which implied volatility values are received’) 
calculate a settlement price based on the index values (There is no antecedent for ‘the values’ (plural). There would be an antecedent for ‘the index value’)
submit, via a communication network, the settlement price to the clearinghouse computing system, for use in ex-pit clearing.  (There is no antecedent for ‘the clearinghouse computer system’) 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over US 20060059065 to Glinberg et al. (Hereinafter ‘Glinberg’) in view of Whaley, Robert E., ‘Derivatives on Market Volatility: Hedging Tools Long Overdue’, The Journal of Derivatives, Fall 1995 (Hereinafter ‘Whaley’) and in further view of US 20120022988 to Shalen et al. (Hereinafter ‘Shalen’) 
Claim 1
  Glinberg discloses a financial exchange monitoring computing system communicatively coupled with a processor (Glinberg, Fig. 1 at 100, 012, par. 0049 CME SPAN system, par. 0078, ‘span risk manager’ par. 1045) comprising: 
a user interface device providing at least one user interface screen for enabling a user to [input information/parameters] 
This language contains syntax errors that obscure its meaning.
The specification defines ‘user interface screen’ as information generated by a processor and displayed on a display device (user interface device). (See, Applicant’s specification, e.g., par. 41).  Thus the term ‘user interface screen’ does not denote a structure.  The term denotes information, per se.
The specification states a user interface structure (device) comprises an arrangement of input and output structures (See, e.g., Applicant’s specification, par. 41: “The user interface may include one or more user display devices (e.g., a CRT display, an LCD display, and LED display, a touchscreen device) and/or data entry devices (e.g., a keyboard, a mouse, a touchscreen, etc.).”)
This language purports to describe what the structures are for by describing what the information (screen) is for. The language conflates the purpose or use for the information with the purpose or use for the structures.    
A person of ordinary skill would understand the user interface structures– not the information (interface screens) - enable a user to interact with the computer.  
To overcome the syntax errors and obviate the need for an indefiniteness rejection the examiner accords a broadest reasonable interpretation upon reading the specification for what it conveys to a person of ordinary skill, and without reading in any limitation that is not expressly present in the claim language itself.  If Applicant intends more precise coverage, Applicant may amend the claim accordingly.
Functional language
In a broadest reasonable interpretation this language structurally limits the system by a requirement to include a user interface device (structure) that is structured to have a capability to perform a function of displaying information to a user, and further structured to enable a user to interact with the system via structures such as a keyboard, mouse or touchscreen.  (See Applicant’s specification par. 41) 
Glinberg discloses these structures.  (Glinberg, par. 0146-1050, e.g.,  LCD display, Microsoft Windows XP)  providing at least one user interface screen (Glinberg, Figs. 2A-2F, par. 1052 trading window) for enabling a user to define an options product related to an index upon which an implied volatility index to be based  and a second user interface screen  for enabling the user to select a position and a price of the options product related to an index (Glinberg, Figs. 2A-2F, and e.g., Fig. 2D, at 218 and par. 1060, ‘what if’ panel, par. 0164, 0265, par. 1052-1063)  
Intended use or purpose and non-functional descriptive language
A person of ordinary skill understands a display interface device enables the user to observe the information (screens). The input interface device structures (keyboard, touchscreen, mouse, etc.) enable the user to enter information (data symbols) into the computer. Those intended uses provide structural limitations.  The cited prior art discloses those structures.
The language describing the particular content of information which the structures are to enable the user to ‘input’ or ‘select’ raises an issue as to whether and to what extent the subject matter of that content of information will limit the limit the recited structures.  
MPEP 2103 “As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope”.
Grammar and plain meaning: The functional terms ‘define’ and ‘select’ appear in this descriptive language.  The claim by its grammar and plain meaning does not limit the ‘interface’ device structure by any requirement that the device (structure) be structured to perform a function to ‘define’ [options product information] or ‘select’ [type information]. These terms are unambiguously describing actions performed by the user, not by the interface device structures.
Understanding of an ordinarily skilled artisan in light of the specification: The terms ‘options product’ and ‘option-box type’ are describing the significance or meaning of information, per se to a human observer/user.  These terms have no plain meaning and no art-recognized meaning as terms denoting structures.
The claim is devoid of anything that maps (functionally relates) this informational content (or any symbols/indicia signifying the information) to any structure (substrate).
The language claiming the particular content of information, per se, i.e., particular information content in terms of significance to a human reader in the absence of any functional relationship is not a limitation in broadest reasonable interpretation.  (See MPEP 2111.05) 
The claim cannot be allowed over the cited prior art references disclosing the same structures based solely on distinctions in non-functional descriptive language claiming the content of information in the absence of any functional relationship. See MPEP 2111.05  
“Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under 3 5 U.S. C. § 101." Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1032 (Fed. Cir. 2018); Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer implemented product or process.").
a processor; and a non-transitory memory device communicatively coupled to the processor, the non-transitory memory device storing instructions; (Glinberg, Fig. 1 at 100, par. 0049 CME SPAN system, par. 0078, ‘span risk manager’ par. 1045, Fig. 1 at 102 (risk analysis engine), 110 (engine), par. 1046, 1047, 1050) 
a volatility  (understood as ‘processor executable instructions for calculating volatility’) stored in the memory and configured to cause the processor to [perform operations] (Glinberg, e.g.,  par. 0049, 0051, 0052, 0087, 1046-1050) 
receive, from the user interface device, an input comprising a selection of the user via the user interface, the selection comprising the [selected information/parameters] (Glinberg, Figs. 2A, 2D, 2F, 2G, par. 1065- 0167, see also par. 0078, 1045, 1048) 
Functional Language
The functional term ‘receive’ structurally limits the processor structure by a requirement that the processor structure be structured by the programmed instructions to have a capability to perform a function to receive signals generated in response to (via) user manipulation of the user interface structure.  
Glinberg discloses a processor structured to have a capability to perform the claimed function, i.e., to receive signals generated in response to (via) user manipulation of the user interface structures/devices. (Glinberg, e.g., par. 1046-1050, par.0078- 0080, enables users to gauge effects on a total portfolio or an individual option.  For further disclosure of similar content of information see also, e.g., par. 0086-0089, 0200-0205)  
Non-functional language
This element contains non-functional language that claims the content of information conveyed by the otherwise indistinguishable signal being manipulated by the processor to perform the ‘receive’ function.  The content of information is described solely in terms of its significance to the human observer. 
 "Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under 3 5 U.S. C. § 101." Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1032 (Fed. Cir. 2018); Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer implemented product or process.").
Syntax errors 
The terms ‘input’ and ‘selection’ have no art-recognized meaning as terms denoting something received by a processor.  The specification doesn’t provide any special definition for these terms.  
The term ‘input’ is used by laypersons in much the same way the term ‘gizmo’ is used.  Colloquially the term ‘input’ refers to whatever it is that ‘goes in’ to a processor.  In the context of this application a person of ordinary skill understands the thing that ‘goes in’ to the processor is a signal generated by user interface device such as keyboard or touchscreen.  In the absence of any functional relationship, the signals that ‘go in’ to the processor comprise indistinguishable data symbols (indicia). 
The language attempts to use the term ‘selection’ as both a verb and noun in the same instance.  As a term denoting something comprising the thing received by the processor, the term ‘selection’ is a noun.  At the same time the language uses the term ‘selection’ as an action word, i.e., an action of selecting, which is taken by a user ‘via the user interface’. 
A person of ordinary skill would understand the action taken by the user is manipulation of user input structure.  The purpose for the manipulation is ‘selection’.  That which the claim states is selected is information, per se, which is described solely in terms of its significance to the human user/observer.      
 Antecedent basis:
As noted above re: 35 USC 112(b) the non-functional language is replete with syntax errors, specifically terms for which there is no proper antecedent basis. These errors obfuscate, if not completely obstruct, the meaning of the language as definitive of the claim scope.
That which is ‘selected’ by the user is ‘option-box type’ ---it is not ‘defined options product’---it is not ‘number of puts and calls’. 
Specifically, the ‘number of puts and calls’ is defined by ‘the option-box type’. Accordingly, that which is ‘defined’ is number of puts and calls---it is not ‘the options product.’ 
Further, there is no antecedent for the options product defined by the selected option-box type.   The system purportedly enables a user to define ‘the options product’.  The claim is silent as to how the user is to define the options product.
automatically select [based on parameters], 
Functional language
In its broadest reasonable interpretation the claim limits the processor structure by a requirement that it be structured (programmed) to have a capability to perform a function to ‘automatically retrieve data (portfolio data, i.e., contract/options data) from a memory of a financial exchange based on user-specified parameters.
Glinberg discloses a processor structured to have a capability to perform this function. (Glinberg, par. 0049, 0050, 0057, 1055) 
Non-functional language
The non-functional language calls for the processor to perform an action (select informational content-multiple puts and calls) based on informational content, but the claim does no more than describe the meaning or significance of informational content to the human operator that manipulated the keyboard to generate the signal that is input to the processor.   
A person of ordinary skill would understand the processor is retrieving (selecting) data symbols from a memory. 
The claim is devoid of any mapping function that maps (functionally relates) the particular informational content (number of puts and calls) at the processor input, to the particular informational content (multiple puts and calls) to be produced at the processor output. For example, the claim is devoid of any algorithms, procedures or routines to provide a functional relationship between first informational content and second informational content (or data symbols/indicia thereof).  Nor does the claim provide anything that functionally relates this informational content (or data symbols/indicia thereof) to the processor substrate or any other substrate.  
The claim is further devoid of any special database structures or schema that map (functionally relate) this particular content of information to other information content (or data symbols/indicia thereof) or to a memory substrate.
On those facts the language claiming the content of information does limit the claim in a broadest reasonable interpretation. (MPEP 2111.05)
“Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under 3 5 U.S. C. § 101." Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1032 (Fed. Cir. 2018); Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer implemented product or process.").
receive [parameters]  from the data repository of the financial exchange monitoring computing systems (Glinberg, Fig. 1 at 104, 108, Fig. 2D Secondary variable is ‘volatility’ values are shown in chart, par. 0055 108, 106, par. 1045 process a portfolio or portfolios using (based on) the parameter sets)
Functional language
This functional language limits the system by a requirement that the processor structure be structured to perform a function to receive a value from a memory of a computing system (described as ‘the data repository of the financial exchange monitoring computing systems). 
In a broadest reasonable interpretation the claim requires the processor structure to be structured to have a capability to perform a function to receive numeric symbols denoting a value. The cited prior art discloses this capability (Glinberg, e.g., Fig. 2F ‘Secondary Variable’ is volatility chart gives volatility values, par. 0055, 0082, 1040) 
Non-functional language
The non-functional language describes the content of information (volatility) in terms of the significance of the ‘value’ to a human reader, and further in terms of an unspecified correspondence between that informational content (volatility) and the content of the information ‘selected’ from the memory.
The claim is devoid of anything that maps (functionally relates) any informational content to any other informational content, or that maps any informational content to any symbols signifying the informational content, or that maps any informational content or symbols to any substrate conveying or bearing the symbols.  No special indexing data structures for a database management system are provided. No look up tables are provided. No functions of any type whatsoever are provided.      
In the absence of anything that provides a functional relationship, no functional relationship exists.  In the absence of a functional relationship the language directed to the content of information will not limit the claim in a broadest reasonable interpretation.  See MPEP 2111.05 
“Claim limitations directed to the content of information and lacking a requisite functional relationship are not entitled to patentable weight because such information is not patent eligible subject matter under 3 5 U.S. C. § 101." Praxair Distrib., Inc. v. Mallinckrodt Hosp. Prods. IP Ltd., 890 F.3d 1024, 1032 (Fed. Cir. 2018); Ex parte Nehls, 88 USPQ2d 1883, 1889 (BPAI 2008) (precedential) ("[T]he nature of the information being manipulated does not lend patentability to an otherwise unpatentable computer implemented product or process.").
Syntax errors
The language describing the informational content also contains syntax errors.  While this language doesn’t limit the claim scope in the absence of a functional relationship, the language does obfuscate the informational content.  
 There is no antecedent for ‘the selected number of puts and calls’.  That which is previously recited as ‘selected’ is ‘the option-box type’. More specifically that which is selected is ‘a graphical object’ that is described in terms of its meaning to a human reader (option-box type).  The term ‘option-box type’ is used in the claim to describe the significance of the graphical object to the human user/observer doing the ‘selecting’ of the graphical object. 
Likewise, there is no antecedent for ‘the selected number’, i.e., there is no recitation of an action of selecting a number of puts and calls, nor is there any recitation of selecting puts and calls. 

Functional language
Glinberg discloses a processor structured to have a capability to calculate a volatility value based on volatility values corresponding to selected contracts (puts and calls) (Glinberg, par. 0082, 0087, 0220-0221)
Glinberg lacks explicit disclosure to calculate ‘index value’.  See Whaley (cited below) for disclosure of this feature.
Non-functional language
For the same reasons noted above the non-functional language claiming the content of information in terms of its meaning to a human observer imposes no limitation on the processor structure with respect to its capability to perform the ‘calculate’ function.
Syntax errors
The language describing the informational content also contains syntax errors.  While this language doesn’t limit the claim scope in the absence of a functional relationship, the syntax errors obfuscate the informational content.  
There is no antecedent for ‘the selected puts and calls’.  That which is previously recited as ‘selected’ is ‘the option-box type’.
periodically amend the selected [contract data] 
Functional language
The claim requires the processor to be structured to have a capability to periodically perform a function to ‘update’ (amend/change) portfolio asset data, i.e., contracts, i.e., put and call options, for which the implied volatility values are received based on volatility (fluctuations in the strike price). 
This processor structure is disclosed by Glinberg is structured to have this capability. (Glinberg, par. 1057, 1061-1064 ‘what if scenarios’) 
Non-functional language
For the same reasons noted in detail above, the non-functional language following the functional term ‘amend’ is directed to the content of information in the absence of anything that maps (functionally relates) any informational content to other informational content, or to any substrate.  The informational content imposes no limitation on the structure of the processor. MPEP 2111.05
Syntax errors
Further, as noted above, there is no antecedent basis for some of the non-functional language describing the content of information, e.g., ‘the selected puts and calls’.  
According to the claim, that which is ‘selected’ is ‘the option-box type.’ 
a settlement module  stored in the memory and communicatively coupled with the volatility index calculator (understood as ‘processor-executable instructions stored in the memory and executed by the same processor structure executing the processor-executable instructions corresponding to the volatility index calculator’) (Glinberg, par. 0186) and configured to cause the processor to:
 calculate the settlement price
Functional language
This language structurally limits the processor structure by a requirement to be structured to have a capability to perform a function to ‘calculate’ a value (price) based on a parameter, and to ‘display’ the calculated value (price).
Glinberg discloses a processor structured to have a capability to perform a function to calculate a value (price) based on a parameter (volatility) and to display the calculated value (price).  (Glinberg, e.g., Fig. 2I, par. 0045, par. 1083-1087)
submit, via a communication network, the settlement price to the clearinghouse computing system, for use in ex-pit clearing. (Glinberg, par. 0015, 0016, 0022, 0185, par. 1046 network)
Glinberg lacks explicit disclosure:  
calculate an index value based on the received implied volatility values corresponding to each of the selected puts and calls nearest to the strike price and as an average of the received implied volatility values corresponding to each of the selected puts and calls nearest to the strike price; 
the subject matter of the particular content of informational content/parameters defined by the non-functional descriptive language describing the intended use for the interface device in terms of what kind of information the user may enter.  While this nonfunctional descriptive language is not limiting of the structure of the claimed system in the absence of a functional relationship, a prior art reference is cited for information purposes and to facilitate the Office goal of compact prosecution.
Whaley discloses:
a defined options product (Whaley, page 71 second paragraph, OEX option series (type)---derivatives options) upon which an implied volatility index is to be based (Whaley, page 71 VIX) 
an option-box type (series) defining a number of puts and calls nearest to a strike price of the options product for use in calculating an index value wherein the number of puts and calls nearest to the strike price is at least 4 (Whaley, page 81, second column ‘Index Construction’, ‘series’ (type))

    PNG
    media_image2.png
    478
    461
    media_image2.png
    Greyscale

a volatility index calculation that takes as an input a selected number of puts and calls nearest to the strike price of the options product defined by the selected option-box type for use in generating the implied volatility index associated with the options product, the multiple puts and calls nearest to the strike price being from a portfolio, and receive an implied volatility value corresponding to each of the selected number of puts and calls nearest to the strike price defined by the option-box type from the portfolio (Whaley, page 71 column 2)

    PNG
    media_image3.png
    287
    495
    media_image3.png
    Greyscale

calculate an index value based on the received implied volatility values corresponding to each of the selected puts and calls nearest to the strike price and as an average of the received implied volatility values corresponding to each of the selected puts and calls nearest to the strike price; (Whaley, page 82, first column)

    PNG
    media_image4.png
    322
    486
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    144
    490
    media_image5.png
    Greyscale



periodically amend the puts and calls based on fluctuations of the strike price; (Whaley, page 80 second column, OEX option price movements lead to movements in the reported OEX index—which is a determinant of exercise price (strike price) of the options (puts and calls).
calculate a settlement price based on the index values (Whaley, page 71 teaches to write (price) derivative contracts (options) based on the index value) and provide the index value and the settlement price (Whaley, page 81, first column)
It would have been obvious to a person of ordinary skill to combine the teaching of Glinberg regarding financial exchange monitoring computing system with the disclosure of Whaley regarding Market Volatility Index and different OEX options series (types) (Whaley, page 71) thereby arriving at Applicant’s claimed invention in order to represent a market consensus forecast of stock market volatility over the next thirty days, and to provide a reliable estimate of expected short term volatility and to offer a market volatility standard upon which derivative contracts may be written based on a highly liquid underlying market.  (Whaley, page 71)
 Glinberg in view of Whaley lack explicit disclosure the transmission of the settlement price to the clearinghouse computer system is via a communication network.
However, Shalen discloses a system for creating and trading derivatives investment instruments based on an index of collateralized options. (Shalen par. 00710) In that context Shalen teaches to provide a financial exchange module (Shalen, par. 0072) and a dissemination module (Shalen par. 0073) to receive calculated values from the financial exchange index module and disseminate the calculated values over a communications network to various trading facilities, liquidity providers (Shalen, par. 0071 and market participants. (Shalen, par. 0073)
It would have been obvious to a person of ordinary skill to use the financial exchange index module disclosed by Shalen to communicate the calculated settlement price to the clearinghouse as disclosed by Glinberg thereby arriving at Applicant’s claimed invention in order to have a capability to disseminate the calculated price over a communications network to various trading facilities, liquidity providers (Shalen, par. 0071 and market participants. (Shalen, par. 0073)
Claim 3
Glinberg in view of Whaley and Shalen discloses the system of claim 1. 
Glinberg discloses the volatility calculator is to calculate a weighted average of the received implied volatility values corresponding to the user-defined positions (Glinberg, par. 0101, 0220- 0222)  
 Whaley further discloses ‘wherein the volatility index calculator is further configured to cause the processor to calculate the index value as a weighted average of the received implied volatility values corresponding to each of the number of puts and calls near the strike price (Whaley, page 81 second column, average the call and put implied volatilities, page 82, ‘interpolate’, i.e., weight by ratio of number of days to expiration of nearby and second nearby) 
 It would have been obvious to a person of ordinary skill to combine the disclosure of Glinberg with the disclosure of Whaley regarding VIX index calculation to arrive at Applicant’s claimed subject matter in order to have the index (VIX) represent the implied volatility of a hypothetical thirty calendar day (twenty two trading day) at-the-money OEX option and to create ‘at-the-money’ implied volatilities for a Market Volatility Index. (Whaley, page 82, first column, second paragraph) 
Claim 4
Glinberg in view of Whaley and Shalen disclose the system of claim 3, 
wherein the system further comprises an implied volatility calculator stored in the memory and communicatively coupled to the volatility index calculator (understood as ‘further comprises processor-executable instructions stored in the memory and executed by the same processor structure executing the processor-executable instructions corresponding to the ‘volatility index calculator’) 
wherein the implied volatility calculator (processor-executable instructions) is configured to cause the processor to calculate the implied volatility value for each of the number of puts and calls based on one or more pricing models.  (Whaley, page 81, second col., chart in fourth paragraph, equation in second paragraph, and FN 23) 
This language contains syntax errors that obscure its meaning.  
The claim calls for receiving numeric symbols signifying a number of puts and calls.  Note ‘the number’ is not the thing for which an implied volatility value is to be computed.  Rather, the puts and calls (of which there are some number) may have their prices computed by a model, and the model can be regressed based on the computed price to calculate an implied volatility value.  However, there is no antecedent for ‘the puts and calls’.  To correct the antecedent problem, Applicant may amend the claim to recite, e.g., ‘calculate the implied volatility value for a number of puts and calls...’ 
To overcome the ambiguity introduced by the syntax error, the language was understood as intending to recite: ‘the processor to calculate the implied volatility value for a number puts and calls based on one or more pricing models.’   
It would have been obvious to a person of ordinary skill to combine the disclosure of Glinberg and Whaley with the further disclosure of Whaley regarding calculation of implied volatility rate to arrive at Applicant’s claimed subject matter in order to transform each calendar day implied volatility rate to a trading day basis. (Whaley, page 81 first column, last paragraph) 
Claim 5
Glinberg in view of Whaley and Shalen disclose the system of claim 4, wherein the implied volatility calculator is configured to cause the processor to calculate the implied volatility based on at least one of a Black-Scholes model and a Binomial model.  (Glinberg, par. 0093)
Claim 6
Glinberg in view of Whaley and Shalen disclose the system of claim 4, wherein the implied volatility calculator is configured to cause the processor to calculate the implied volatility based on a pricing model associated with European options.  (Glinberg, par. 0094 ‘Merton’)
Claim 7
Glinberg in view of Whaley and Shalen disclose the system of claim 4, wherein the implied volatility calculator is configured to cause the processor to calculate the implied volatility based on a pricing model associated with American options (Glinberg, par. 0095 ‘Adesi-Whaley’)
Claim 10
Glinberg in view of Whaley and Shalen disclose the system of claim 1, 
wherein the option-box type corresponds to use of implied volatilities associated with a plurality of puts and calls nearest to the strike price, (Whaley page 71) 
This language doesn’t define any discrete, physical structure comprising the system.  This is not a limitation.  MPEP 2103
This language contains a syntax error that obscures its meaning.  The term ‘option box type’ is used as a noun.  The term ‘use’ in this context is a verb.  A noun doesn’t ‘correspond’ to a verb, i.e., a thing doesn’t correspond to an action. 
The functional language ‘to use’ suggests or implies a function.  However, by the grammar and ordinary meaning of the words, the claim doesn’t limit the system by any requirement that the processor be structured to have a capability to perform any function to ‘use’ this information.  The claim doesn’t require the processor to perform the ‘using’ activity.  (MPEP 2111.04: “Claim scope is not limited by ...claim language that does not limit a claim to a particular structure.”)
The non-functional language claims (describes) the content of information solely in terms of significance or meaning to a human reader. The claim provides nothing that maps (functionally relates, i.e., functionally corresponds) this information as input to output, or as symbol to substrate, or as information to symbol, or as information to substrate.  On those facts this language doesn’t limit the claim in a broadest reasonable interpretation.  MPEP 2111.05
The claim could not be allowed over the cited prior art disclosing a system meeting all the recited structural limitations, whether defined in terms of structure of function, based on a distinction in language that does not limit the scope of the claim in a broadest reasonable interpretation. 
wherein the option-box type defines using in-the-money puts and calls nearest to the strike price and the implied volatilities associated with out-of-the-money puts and calls nearest to the strike price.  (Whaley, page 81 second column, ‘Index Construction’ ‘Nearby’ and ‘Second Nearby’)  
This language contains a syntax error that renders the functional term ‘using’ meaningless. A thing (option-box type) doesn’t ‘define’ an action (‘using’). 
The words are unambiguous about one thing.  They don’t limit the processor structure by any requirement that the processor structure be structured (programmed by instructions) to have a capability to perform any ‘using’ activity. This language merely suggests or implies that activity.  This is not a limitation. MPEP 2111.04
The non-functional language purports to limit the content of information (option-box type) by defining a more particular content of information (‘in-the-money puts and calls...’) in the absence of anything that provides a functional relationship.  This kind of non-functional language does not provide a limitation in a broadest reasonable interpretation of the claim.  MPEP 2111.05
Response to Arguments
Regarding 35 USC 101
Applicant argues: The claims are not directed to an abstract idea because “The claims describe the system for enabling a user to easily specify parameters for computing and providing an index value for use in computation of a settlement price which more accurately reflects current and anticipated conditions and may be readily applied and replicated, and further adapts to changing conditions.”
Examiner responds: This argument is not persuasive.  
The system as claimed and described enables a user to easily input data into the computer.  All general purpose computers enable users to easily input data into the computer. Applicant’s argument referring to this activity as ‘specifying parameters for computing’ doesn’t add anything that would show subject matter eligibility.
That the computer can use the data ‘for computing and providing an index value for use in computation of a settlement price’ is a benefit conferred by the use of a general purpose computer.  That’s what computers are for, i.e., they are ‘for computing user-specified parameters and providing values’.  Describing the particular significance or meaning of the values to the human using the computer doesn’t provide anything that improves the functioning of the computer.  
The argument that the values produced by the computer are “for use in computation of a settlement price which more accurately reflects current and anticipated conditions and may be readily applied and replicated, and further adapts to changing conditions” may improve the market information.  This does nothing to improve the functioning of computers or to improve any other technology. 
Further, the claims are devoid of anything that maps (functionally relates) input informational content to output informational content, or to any substrate.  In that regard the claims simply demand production of values having particular meaning as informational content to a human reader without any limitation whatsoever on how that result is produced.  That itself is an abstract idea. (A properly construed claim reciting a component that ‘simply demands the production of a desired result (e.g., non-interfering display of two information sets) without any limitation on how to produce that result’ encompasses an abstract concept.  (See, e.g., Interval Licensing LLC v. AOL, Inc. (Fed. Cir. July 2018)) 
Applicant’s argument provides nothing that shows the claims provide any meaningful limitation on how the off-the-shelf computer system is modified (improved) to produce that result.  In the absence of those kind of facts, Applicant’s argument provides nothing the examiner could further consider to reach a different conclusion on the 101 issue.
 Applicant further argues: “The claims are directed to a specific system which provides a user interface enabling a user to define parameters of a volatility index value which are then provided to a volatility index calculator which automatically selects the puts and calls nearest to the strike price and receives the specified number of values of near-strike put and call options from a data repository coupled therewith and based thereon computes an index value. The index value is based on the received implied volatility values corresponding to each of the number of puts and calls nearest to the strike price and as an average of the received implied volatility values corresponding to each of the number of puts and calls nearest to the strike price. 
Examiner responds: This argument is not persuasive. 
Applicant’s assertion that “the claims are directed to a specific system’ because the ‘user interface’ enables a user to input data (define parameters) for mathematical calculations is not a fact that shows the claims are ‘directed to a specific system’. All off-the-shelf general purpose computer systems enable a user to input data to be used to perform mathematical calculations. That is precisely the kind of activity the computers are designed to perform. 
Applicant further argues: “[The] claim does not recite a mental process because the claim, under the broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. For example, the claimed user interface and volatility index calculator, of claim 1, cannot be practically applied in the mind as they require a processor to receive data via a user interface and from a data repository and process that data in a repetitive fashion.” “The claims cannot be performed in the human mind, or by using pen and paper. The claims are not abstract.”
Examiner responds: This argument is not persuasive.  
First, the fact the claims recite a processor to perform the recited activity does not exclude the claimed subject matter from the realm of abstract ideas. (Alice)   
Further, it is simply not true that a human cannot perform calculations that process retrieved or input data in a repetitive fashion.  Humans performed very complex calculations in precisely that repetitive fashion using only the human mind and hands and an Abacus, long before computers arrived on the scene. 
Applicant further argues: "Furthermore, the claim does not recite any method of organizing human activity, such as a fundamental economic concept or managing interactions between people. Finally, the claim does not recite a mathematical relationship, formula, or calculation." 
Examiner responds: This argument is not persuasive. First the examiner is required to evaluate subject matter eligibility by applying the Alice-Mayo two part test as set forth in the MPEP.  Prong 1 of that inquiry asks whether the claim contains any elements that set forth of describe an abstract idea.  The question of whether the subject matter is an abstract idea is resolved by comparing the subject matter considered to be an abstract idea with the subject matter in the enumerated groupings of abstract ideas.  In prong 1 of the analysis, Applicant’s claims were found to contain elements that set forth or describe subject matter that aligns with one or more of the groupings.  Applicant’s unsupported argument merely concludes the opposite.  Applicant’s argument provides no facts or evidence to persuade the examiner there was any error in the finding at prong 1 of the analysis.  
Applicant further argues: 
Here, the current claims are integrated into a practical application of providing a user interface enabling a user to define parameters of a volatility index value which are then provided to a volatility index calculator which automatically selects the puts and calls nearest to the strike price and receives the specified number of values of near-strike put and call options from a data repository coupled therewith and based thereon computes an index value, and further repeating the process periodically so as to adapt to changing market conditions, e.g. changing prices. 
Examiner responds: This argument is not persuasive because the examiner is required to evaluate subject matter eligibility based on the Alice/Mayo test as set forth in the MPEP. In that test, the question is whether the claims show the abstract idea is integrated into a practical application. The consideration that resolves that issue whether claims provide anything that improves the functioning of the computer.  The fact the claims provide a general purpose computer to enable the user to input data (parameters) and that the computer automatically selects data (described as ‘puts and calls’) from a data repository, does not show integration into a practical application because this is the kind of activity all general purpose computers are designed to perform.  The claims description of the significance or meaning of the data to a human observer doesn’t add anything that improves the functioning of the computer.   
Applicant further argues “Therefore, the system allows the user to easily select parameters via a user interface screen without needing to deal with the complexity of volatility measures and determination of the nearest to the strike put and call options.”
Examiner responds: This argument is not persuasive. The fact a computer allows a user to easily select parameters using a user interface device, and the fact the computer performs the volatility and other calculations to relieve the user from the need to perform the calculations is a benefit conferred entirely by the user of general purpose computers. That is what computers are designed to do. 
Applicant further argues: “The claims are not similar to Ultramercial, where the patentees attempted to claim the idea of a method for distributing copyrighted media products over the Internet where the consumer receives a copyrighted media product at no cost in exchange for viewing an advertisement, and the advertiser pays for the copyrighted content.”
Examiner responds: This argument fails to address any issue raised by the Office Action.  The examiner agrees the claims do not attempt to claim the idea of a method for distributing copyrighted media products over the internet. There is no assertion to the contrary. 
Applicant argues: 
“This is similar to Finjan Inc. v. Blue Coat Systems, Inc., 879 F.3d 1299 (Fed. Cir. 2018), where the claimed invention involved a method of virus scanning that scans an application program, generates a security profile identifying any potentially suspicious code in the program, and links the security profile to the application program. The claims were held patent eligible because the court concluded that the claimed method recites specific steps that accomplish a result that realizes an improvement in computer functionality. For example, this was an improvement over traditional virus scanning, that only recognized the presence of previously-identified viruses.”  According to Applicant: “Similarly, in the current application the claims recite an improvement over the traditional index calculation systems that rely upon historical data or complex, rigid and non-transparent calculations.”
Examiner responds:  This argument is not persuasive.  
First, Applicant’s argument is merely conclusory.  Applicant provides no facts or evidence to support a conclusion ‘the claims recite an improvement over the traditional index calculation systems’.  Applicant’s argument omits any facts or evidence to support a conclusion the ‘traditional index calculation systems’ were anything other than off-the-shelf computers.  Applicant’s argument is devoid of any facts or evidence to show Applicant’s claims are amount to anything significantly more than an instruction to implement an abstract idea using the same ‘off-the shelf’ computers.  Applicant’s claims and specification are devoid of anything that shows the invention provides any improvement to the functioning of those computers, or some other technology. 
Further, to the extent Applicant argues the claims solve a problem of ‘non-transparent calculations’ or rigid calculations, by providing calculations that are transparent and flexible, the subject matter of the particular calculations themselves is not patent eligible subject matter, flexibility and transparency notwithstanding.   
Further, the only thing Applicant’s claims would add to the calculations (an abstract idea) is descriptions of informational content input to the off-the-shelf computers by the human user.  The claims then demand production of the results as an output –also described in terms of particular informational content. Applicant’s claims rely on the nature of the informational content to distinguish the claims – not on any particular transparent or flexible mathematical operations, or on any improvements to the functioning of the computer in performing mathematical operations. Information per se is intangible. The descriptions of the particular informational content do not bring the claims outside the realm of abstract ideas. (Electric Power Group).
This aspect distinguishes Applicant’s claims from the claims in Finjan.  According to the court in Finjan: “Here, the claims recite more than a mere result. Instead, they recite specific steps—generating a security profile that identifies suspicious code and linking it to a downloadable—that accomplish the desired result.” 
 In contrast, Applicant’s claims merely demanding the result are more like the claims in Alice.  They merely set forth or describe the abstract idea and instruct a practitioner to ‘apply it’ using off-the-shelf computers. That kind of instruction cannot confer patent eligibility.  
Applicant further argues: “The claimed invention is a specific and practical application which improves upon the ability to enable a user to define parameters of a volatility index value via a user interface device which are then provided to a volatility index calculator which automatically selects the puts and calls nearest to the strike price and receives a specified number of values of near-strike put and call options from a data repository coupled therewith and based thereon computes an index value, and further repeat the process periodically so as to adapt to changing market conditions, e.g. changing prices.” “Accordingly, similar to Finjan (and DDR), the claims provide an improvement to a specific technology and as such are not abstract.”
Examiner responds: This argument is not persuasive. 
First, Applicant’s claims improve upon the ability of a human user to define parameters of a mathematical relationship to no more extent than they provide a computer and a keyboard to enable the human user to input data symbols signifying values. That improvement is derived from the use of the computers themselves.  It is not due to anything Applicant’s invention provides.  Likewise, the claims descriptions of the content of information to be input by the human user, in terms of its meaning to the human user, add nothing that limits the claims in a broadest reasonable interpretation, and add nothing that improves the functioning of the computers. 
Further, Applicant’s claims are nothing like the claims in DDR. Applicant’s claims call for the user to input values to a black box (volatility index calculator) which then ‘automatically’ (magically) produces the desired results: selects the puts and calls nearest to the strike price and receives a specified number of values of near-strike put and call options from a data repository coupled therewith, and based thereupon produces (computes) another value ( index) and then repeats the process periodically to produce the claimed benefit – adapting the informational content to changing market conditions.  
These elements only limit the abstract idea by setting forth a more particular abstract idea.  The idea to use particular informational content to improve informational content, and to update the improved informational content over time, may improve the human trader (or market maker) in her ability to speculate in the market. However the idea by itself (in the abstract) no matter how limited (improved) in the abstract, provides no improvement whatsoever to the functioning of the off-the-shelf computer components, or to any other technology. 
Unlike the claims in Finjan and DDR, Applicant’s claims merely set forth an abstract idea itself as the improvement, and throw in off-the-shelf computer components. In contrast to the claims in Finjan and DDR, Applicant’s claims provide nothing more than an instruction to a practitioner to ‘apply it’ [the abstract idea] using off-the-shelf computer components.  Applicant argues patent eligibility based on the benefit of improvements in informational content. An improvement in informational content, per se, could only improve the functioning of the human observers.  It could not by itself improve the functioning of computing machines.   
Regarding 35 USC 103
Applicant’s arguments regarding patentability under 35 USC 103 have been fully considered but are moot in view of the new grounds for rejection necessitated by Applicant’s amendments. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20050102214 to Speth et al. discloses a system that estimates expected volatility from options covering a wide range of strike prices. An index is calculated by a method that derives expected volatility by averaging the weighted prices of out-of-the money put and call options. The system allows risk managers and hedge funds to trade volatility, and market makers can hedge volatility trades with listed options. (Speth, par. 0011)
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Johnson whose telephone number is (571)270-7292.  The examiner can normally be reached on Fri-Tue 7:30am to 8:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Behncke Christine can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTINE JOHNSON/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697